Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/21.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not specifically describe the claimed “no silsesquioxane structure-derived exothermic peak in a temperature range of 300 to 400C” in claim 6.
Furthermore, the disclosure is objected to because of the following informalities: the description of Fig.3 and Fig.4 is confusing.  The description states that these figures illustrate “GC-MS analytical data in which silsesquioxane is detected, at TG-DTA measurement peaks”; Fig.3 is of the inventive aerogel and Fig. 4 is of the comparative aerogel. 
The confusion starts with the graphs- they appear to be DTA graphs, not GC-MS graphs, because the X-axis is temperature. GC-MS data would have m/z as the x-axis. In Fig. 3 and 4, the Y-axis represents simple intensity units (publication paragraph 28). In both Figures the value “m/z=252” is at the top of each graph. This is a GC-MS value, but it is unclear what correlation the m/z=252 value has to both TG-DTA graphs. In Fig.3, the inventive aerogel, there is an arrow to the second, high temperature peak. Does the m/z value correspond to that peak, only? How? Were specimens taken from the 
To add to this confusion applicant states, regarding the inventive example, “the two peaks exhibited in the example were observed to be both silsesquioxane fragments based on GC-MS measurement (FIG.3)” (publication paragraph 120). Was the same m/z value 252 correlated to both DTA peaks in Fig.3? Why is there only an arrow to one? Where is the other m/z data if other fragments were observed?
Appropriate correction is required. Furthermore, see the note below on the ability of GC-MS to “detect” silsesquioxane.

Notes
It is noted that applicant has provided minimal GC-MS data. Applicant merely gives one value, a peak at m/z=252 measured from the single inventive example, and states that this was verified with NIST’s spectral library as a silsesquioxane fragment (publication paragraph 29). The specification does not describe the molecular formula of the silsesquioxane fragment. There are no mass spectra present in the figures which would show other m/z peaks. There is no report on the GC-MS measurement of the control sample. The data given from a single m/z peak is weak support for silsesquioxane structure, because a number of different molecular fragments may have the same m/z value. This is especially true because applicant has added several different monomers- TMOS, MTMS and DMDMS (publication paragraph 111)- to create the aerogel, making the analyte more complex. 

It is noted that the instant comparative example also has a second high temperature peak in DTA which is unlabeled but looks as though it occurs below 600C (See Fig.2 DTA curve, small peak on right side; see also Fig.4 small peak just above 500C). A second peak below 600C may mean that the comparative example meets instant claim 6, and potentially claim 7. 


Claim Interpretation
In claim 7, the term “silsesquioxane fragment” is not defined by the specification. As elaborated in the Notes section above, there is no discussion of the molecular makeup of the “silsesquioxane fragment”. Thus, the term is taken to mean any fragment which may break off from a silsesquioxane structure. It is not taken to have a narrower meaning of “must have a formula of silsesquioxane”, i.e. the formula [RSiO3/2]n, because there is no evidence of the instant fragment’s specific chemical makeup.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “two silsesquioxane structure-derived exothermic peaks observed in a temperature range of 300 to 600C and no silsesquioxane structure-derived exothermic peak in a temperature range of 300 to 400C”. This is confusing because the ranges contradict one another. Can there be peaks between 300 to 400C? One range indicates there can be and the other indicates there cannot. The specification does not describe the lack of peaks between 300-400C, and the single exemplary figure shows two peaks at 431.0C and 503.8C (instant Fig.1). Since it is not clear if the claimed range can include peaks between 300-400C the claim is unclear. 
Since the dual ranges are unclear the claim is interpreted under broadest reasonable interpretation, such that prior art having qualifying peaks in the 300-600C range will apply. 
Claim 7 depends on claim 6 and does not remedy this deficiency.

Claim 7 is further rejected under 35 U.S.C. 112(b) for the phrase “at a temperature at which the two exothermic peaks are observed”. The two exothermic peaks are separate peaks and likely occur at two different temperatures, as they do in applicant’s inventive example (Fig. 1). So which “temperature” is this phrase referring to? The temperature of either peak or a specific peak or a temperature range including both? The language of the claim is not clear.

Priority
In the Japanese prosecution of this application, regarding instant claim 6, the first instance of mention of the lack of exothermic peaks between 300-400C is on 12/24/19 (Written Amendment). Should the range of 400-600C be definitively claimed in the future, foreign priority will extend only to 12/24/19. 

Information Disclosure Statement
NPL item 9 in the IDS of 10/20/20 has not been considered as it is not provided in English, nor is a concise explanation of the relevance provided. See 37 CFR 1.98(a)(3)(i). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140076070 by Nakanishi as evidenced by “Thermogravimetric Analysis” by Wagner.
Nakanishi describes a silicone aerogel.
Regarding claim 6, Nakanishi describes a silicone aerogel (abstract). Silsesquioxane, in the instant claim, means organosilicon compounds with the formula [RSiO3/2]n, e.g. R7Si7O9(OH)3. Nakanishi meets this aspect of the claim by stating that a “Si—O network” is formed from a sol-gel reaction of bifunctional alkoxysilane and a trifunctional alkoxysilane or tri- or higher functional alkoxysilanes (paragraph 33). This is akin to the instant specification, which also reacts bi-, tri- and optionally tetra-functional alkoxysilanes in a sol gel reaction to arrive at the silsesquioxane structure (instant publication paragraph 51) with aid from an acid catalyst (instant publication paragraph 54-57) followed by a basic catalyst (instant publication paragraph 62-63). Nakanishi also follows this acid/base catalysis to arrive at his Si—O network (paragraph 91). See also Nakanishi Fig.3, NMR demonstrating Si-O structure. Since the process in the instant allegedly produces a silsesquioxane structure, one of ordinary skill would reasonably expect the same in Nakanishi’s disclosure because of the similarities above. A silsesquioxane must simply be present in the total structure to meet this claim.
Nakanishi describes three exothermic peaks observed between 400-600C in a TG-DTA measurement (Fig.4; paragraph 55). Any two of these meet the claim. For the purposes of compact prosecution, it is noted that Nakanishi also happens to not show any exothermic peaks in the 300-400C range. This meets the “exhibiting two…peaks” claimed.
Regarding the instantly claimed TG-DTA conditions, Nakanishi is silent as to the conditions under which his TGA-DTA measurement is performed (paragraph 55). However, as evidenced by “Thermogravimetric Analysis” by Wagner, it is standard practice to operate TG-DTA under inert atmosphere with oxygen present (section 10.4.3), thus the instant conditions do not appear to render 
Regarding the instant term “silsesquoxiane structure-derived…peak” it is first noted that there is no instant definition of the term “silsesquioxane structure-derived”. The term is therefore considered under its broadest reasonable interpretation, i.e. a peak derived from the degradation of any fragment from a silsesquioxane. Since Nakanishi describes the same components and similar preparation to instant- see first paragraph of rejection of claim 6 over Nakanishi above- one of ordinary skill would reasonably expect a fragment broken off from a silsesquioxane in the degradation of Nakanishi, i.e., a DTA peak. Nakanishi does not describe any necessary additives (paragraph 33-35) which would cause a degradation peak. Therefore, Nakanishi meets the “silsesquioxane structure-derived” aspect of the claim. 
If in the alternative it is found that Nakanishi does not describe “silsesquioxane” with sufficient specificity to anticipate the claim, the claim would be obvious to one of ordinary skill given similarities in preparation set forth above. 

Regarding claim 7, “silsesquioxane fragment” is not defined in the specification. See “Claim Interpretation” above. Nakanishi is expected to meet this claim because a fragment from silsesquioxane need not have a specific formula, and Nakanishi’s composition has the same “building blocks” that lead to silsesquioxane fragments as the instant (i.e. Si, O, and R groups). Nakanishi does not describe any necessary additives (paragraph 33-35) which would cause a non-Si-O-network-derived degradant. The claim is to a product, not a process of measuring the product. As such, measuring Nakanishi degradants 
If in the alternative it is found that Nakanishi does not describe “silsesquioxane” with sufficient specificity to anticipate the claim, the claim would be obvious to one of ordinary skill given similarities in preparation set forth above. 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Silica aerogels formed from soluble silicates and methyl trimethoxysilane using CO2 as a gas gelation agent” by Wu et al as evidenced by “Introduction to Thermal Analysis” by Wagner.
Wu describes synthesis of a silica aerogel.
Regarding claim 6, Wu describes a silica aerogel with formula similar to silsesquioxane (see p.823 e.g. formula 3). It is possible to outline a silsesquioxane [RSiO3/2]n, (see Fig.1 bottom) which meets the broadest reasonable interpretation of the instant claim term “comprising…silsesquioxane structure”. 
Wu uses DSC instead of DTA to thermally analyze his TGA samples, but both DSC and DTA detect exothermic events (Wagner bottom of p.11-top of p.12), rendering the two comparable in this instance. 
Wu describes the presence of two peaks between 400-600C, specifically when the concentration of TMCS/silica sol is 0.72 (Fig.3 (b) p.824). Wu attributes these peaks to oxidation of the Si-CH3 on the surface (p.824 col 2 paragraph 1). Si-CH3 groups are present in silsesquioxane structure (R-Si), which meets the “silsesquioxane-derived” aspect of the claim. 
If in the alternative it is found that Wu does not describe “silsesquioxane” with sufficient specificity to anticipate the claim, the claim would be obvious to one of ordinary skill because Wu describes a Si-O-R network capable of producing fragments that also appear from silsesquioxanes, which is the instant measure of “silsesquioxane”.

Regarding claim 7, Wu attributes the peaks between 400-600C to oxidation of the Si-CH3 on the surface (p.824 col 2 paragraph 1). Si-CH3 groups are present in silsesquioxane structure (R-Si), which meets the “silsesquioxane fragment” aspect of the claim. This group would have a mass and is capable of becoming charged in GC-MS, therefore it meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766